Per Curiam.
Respondent was admitted to practice by this Court in 2000. He was conditionally admitted to practice in Missouri in 2001, where he maintained an office for the practice of law.
By order dated May 31, 2005, the Supreme Court of Missouri found that respondent had failed to sufficiently comply with the *1113conditions of his admission to practice and had provided disciplinary authorities with incorrect information. As a result, the court imposed upon respondent a stayed suspension, placing him on probation through May 31, 2007 with further conditions. By order dated January 4, 2008, the Supreme Court of Missouri found respondent in violation of his probation. The court revoked the probation, lifted its stay and suspended respondent for no less than one year.
Petitioner now moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which does not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion. We further conclude that respondent should be suspended for a period of one year.
Cardona, P.J., Spain, Rose, Malone, Jr. and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that respondent, for the period of his suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of the Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).